IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 00-40834
                          Conference Calendar



JACK DAVID COX,

                                           Petitioner-Appellant,

versus

JONATHAN DOBRE, Warden,

                                           Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:00-CV-382
                         --------------------
                             June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jack David Cox (federal prisoner #07269-062) appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition as

being an impermissible attempt to circumvent the successive

requirements of 28 U.S.C. § 2255.    Cox, however, does not

challenge the district court’s basis for dismissal and,

consequently, has waived any challenge to the district court’s

dispositive ruling.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   Accordingly, the district court’s judgment is

AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.